Citation Nr: 0731680	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  99-17 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral 
hammertoes.  

2.  Entitlement to service connection for a urinary 
condition, to include as secondary to medication used to 
treat a service connected skin condition.  

3.  Entitlement to service connection for diarrhea, to 
include as secondary to medication used to treat a service 
connected skin condition.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.  

5.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
February 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1998 and April 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The April 1998 rating 
decision granted an increased evaluation of 20 percent for 
service connected traumatic injury to the left leg and knee 
and granted service connection for degenerative joint disease 
of the right knee, evaluated as noncompensable.  Both the 
increased evaluation and the grant of service connection were 
effective April 10, 1997.  

A September 2000 rating decision granted an increased initial 
evaluation of 10 percent for degenerative joint disease of 
the right knee.  Despite the grant of this increased 
evaluation, the veteran has not been awarded the highest 
possible evaluation.  As a result, he is presumed to be 
seeking the maximum possible evaluation and his claim remains 
in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The April 2004 rating decision, in pertinent part, granted 
service connection for impotence, evaluated as 
noncompensable, and granted special monthly compensation 
based on loss of use of a creative organ, both effective June 
19, 1993, and denied service connection for hammertoes of the 
right and left feet, a urinary condition, and diarrhea.  In 
May 2004 the veteran expressed disagreement with these 
determinations.  

In a May 2004 letter the RO informed the veteran that his May 
2004 statement was being accepted as a notice of disagreement 
(NOD) with the denials of service connection in the April 
2004 rating decision, however, the letter informed the 
veteran that his NOD did not indicate whether he disagreed 
with the evaluations or the effective dates assigned for the 
grant of service connection for impotence and the award of 
special monthly compensation.  The letter informed the 
veteran that no further action would be taken on those issues 
until he specified the part of those decisions with which he 
disagreed.  The veteran did not respond regarding his 
disagreement with these two issues.  As such, these matters 
are not before the Board.  

An April 2003 rating decision, in pertinent part, granted 
service connection for a skin rash on the left lower 
extremity, evaluated as noncompensable.  The veteran 
disagreed with the initial evaluation assigned in June 2003 
and was issued a statement of the case (SOC) in May 2004.  
However, the veteran did not file a Form 9 (substantive 
appeal) until the November 2004 Form 9 which perfected the 
appeals of the claims for service connection listed on the 
first page of this decision.  

The veteran did not submit a substantive appeal within 60 
days of the May 2004 SOC, and the claim for an increased 
evaluation for a skin rash on the left lower extremity has 
not been certified as being on appeal.  See 38 C.F.R. 
§ 20.302(b) (2007).  Therefore, this issue is not in 
appellate status.  38 C.F.R. § 20.200 (2007) (appeal consists 
of a timely filed notice of disagreement and, after issuance 
of a statement of the case, a substantive appeal).  

In July 2007 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

At the July 2007 hearing, subsequent to issuance of the most 
recent supplemental SOC (SSOC), the veteran submitted medical 
evidence pertinent to the claims on appeal.  This evidence 
was accompanied by a waiver of review by the agency of 
original jurisdiction (AOJ).  Therefore, the Board will 
consider this evidence in the first instance.  38 C.F.R. 
§ 20.1304 (2007).  

In November 2000 the veteran filed a claim for service 
connection for nerve damage to both lower legs.  An October 
2001 rating decision granted service connection for 
mononeuritis of the left lower extremity, but did not address 
the veteran's claim for service connection for nerve damage 
to the right lower extremity.  This matter is referred to the 
RO for appropriate action.  

The issues of entitlement to service connection for bilateral 
hammertoes and a urinary condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Diarrhea is as likely as not proximately caused by 
medications for the veteran's service connected skin 
condition.

2.  The right knee disability is manifested by complaints of 
pain and flexion limited to 110 degrees, with no medical 
evidence of limitation of extension or instability.    

3.  The left knee disability is currently manifested by 
complaints of pain with flexion limited to no less than 70 
degrees and extension limited to no more than 10 degrees, 
with no medical evidence of instability.  


CONCLUSIONS OF LAW

1.  Diarrhea is the proximate result of the veteran's service 
connected skin condition.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for the right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10,  
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 
(2007).  

3.  The schedular criteria for an evaluation in excess of 20 
percent for the left leg and knee disability have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10,  4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in regard to the claim for service connection for diarrhea, 
further assistance or notice is unnecessary to aid the 
veteran in substantiating this claim.  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

A May 2003 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
increased evaluations for his injury to the left leg and knee 
and degenerative joint disease of the right knee.  

A July 2003 VCAA letter regarding claims for service 
connection for a spine condition and impotence also indicated 
that the veteran had filed a claim for increased compensation 
and listed his service connected disabilities.  The July 2003 
VCAA letter satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

With respect to the fourth element, the May 2003 VCAA letter 
asked the veteran to send information describing additional 
evidence he wanted VA to obtain on his behalf or to send the 
evidence itself.  This letter informed the veteran where and 
when to send such information and evidence.  Therefore, this 
letter acted to advise the veteran to submit any evidence in 
his possession pertinent to the claim on appeal, and 
satisfied the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
decision, because the VCAA did not become effective until 
after the initial decision on the claim.  In such a case, the 
timing deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The May 2004 and 
March 2005 SSOCs considered the claims based on the evidence 
of record.  These readjudications acted to remedy any timing 
defect in regard to the VCAA.  
 
The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
In this case, service connection has already been established 
and the veteran is seeking increased evaluations for his left 
and right knee disabilities, thus, the first three 
Dingess/Hartman notice elements have been satisfied.  The May 
2003 VCAA letter provided notice on the rating element.  This 
letter did not include notice on the effective date element.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that once service connection is granted and an effective 
date and rating have been assigned, the claim is 
substantiated and further VCAA notice is not needed.  

An April 2006 VCAA letter provided notice regarding 
disability ratings and effective dates.  This letter had a 
timing deficiency which was not remedied by readjudication of 
the claims.  The notice, however, was not required.  Thus, 
all required notice has been given.  




B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, and VA treatment records have been associated with 
the claims file.  In addition, the veteran was afforded VA 
examinations to evaluate his knee disabilities in April 1998, 
March 2000, and January 2005.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Service Connection

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1131 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448.  

The provisions of 38 C.F.R. § 3.310(a) were recently amended 
to conform to the Allen decision.  71 Fed. Reg. 52,744-7 
(September 7, 2006).  The amendments have no bearing on this 
case, because there is no claim or evidence that a service-
connected disability aggravated the claimed condition.  
Instead, the veteran contends that medications used to treat 
his service connected skin condition caused diarrhea.  

VA treatment records from January 1999 to July 2007 include 
findings of diarrhea.  Thus, the first element of the 
successful service connection claim has been satisfied.  
Service medical records include complaints of diarrhea in 
November 1982 and November 1984, with diagnoses of probable 
gastroenteritis and acute viral hepatitis B, respectively.  

Despite the complaints of diarrhea in service, the veteran 
does not contend, and the evidence does not reflect, that 
current diarrhea is related to diarrhea in service.  Rather, 
the veteran stated in his November 2003 claim that he 
believed diarrhea was a direct result of medications he was 
taking.  The veteran clarified at the July 2007 Travel Board 
hearing that taking antibiotics for his skin condition had 
caused chronic diarrhea.  

Regarding a nexus between current diarrhea and medications 
used to treat the veteran's skin condition, a September 2000 
VA treatment note indicated that the veteran had episodes of 
diarrhea lasting for about a week in July 2000.  The 
physician noted that this diarrhea occurred while he was 
taking a course of Ciprofloxacin, and indicated that this 
happened whenever the veteran took this antibiotic.  A record 
of VA treatment from November 2003 noted that the veteran 
complained of diarrhea and had been off and on antibiotics 
for a year.  At VA treatment in February 2004 he again 
complained of diarrhea and the physician noted that the 
veteran had been prescribed antibiotics frequently and 
recommended screening for "c. diff."  

At VA treatment in April 2004 the veteran reported frequent 
defecation with liquid stool, and the physician noted that he 
had taken a round of Ciprofloxacin in March for recurrent 
cellulitis of the leg.  VA examination to evaluate the 
veteran's service connected skin condition in June 2006 noted 
that the skin condition on the left leg and shin had been 
treated with several antibiotics, including Ciprofloxacin.  

The most recent record of VA treatment, from July 2007, 
indicates that the veteran was experiencing chronic diarrhea.  
Due to frequent antibiotic use, the physician planned to 
screen for C. diff. colitis.  

The September 2000 VA physician's observation that the 
veteran experienced diarrhea whenever he took Ciprofloxacin 
provides competent evidence of a link between current 
diarrhea and medication used to treat the service connected 
skin condition.  38 C.F.R. § 3.310(a).

The conclusion that current diarrhea is related to antibiotic 
use is further bolstered by the fact that the records of VA 
treatment for diarrhea since September 2000 consistently 
mention the veteran's frequent antibiotic use.  

The physician who treated the veteran in September 2000 did 
not firmly conclude that the veteran's diarrhea was the 
result of medications for the skin disability.  The physician 
apparently concluded, however, that it was as likely as not 
that the veteran's current diarrhea was the result of 
medications taken for the service connected disability.  In 
this regard, the physician only reported one potential cause 
of the diarrhea, that being the medication taken for the skin 
disability.  The evidence of record does not attribute 
current diarrhea to any other cause.  

Resolving reasonable doubt in the veteran's favor the Board 
concludes that service connection is warranted for diarrhea 
as secondary to the veteran's service connected skin 
condition.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

The right knee was evaluated at VA examination in April 1998.  
The veteran complained of right knee pain which he attributed 
to overuse of his right knee due to his left knee injury.  He 
denied swelling, erythema, or warmth.  He stated that the 
pain had gradually worsened over the last several years.  He 
did not use a brace or cane for the right knee.  Physical 
examination of the right knee was normal, with no swelling, 
erythema, or effusion.  Range of motion was full.  The 
impression in regard to the right knee was right knee pain 
with normal physical examination.  The examiner opined that 
this was likely due to overuse of the right knee related to 
the left knee injury.  

Records of VA treatment from January 1999 to July 2007 
reflect complaints of pain and ongoing treatment for the 
right knee.  In October 1999 range of motion was 0 to 135 
degrees with no instability, tenderness, or effusion.  The 
veteran was able to perform straight leg raising and 
McMurray's test was negative.  The impression was mild 
osteoarthritis, right knee.  An X-ray from December 2000 
revealed right knee osteoarthritis.  At treatment in February 
2002 the right knee again had full range of motion with a 
stable ligament examination.  

Right knee MRI from July 2003 revealed tears of the anterior 
horn of the lateral meniscus and posterior horn of the medial 
meniscus, chondromalacia, small joint effusion, a loose 
osteochondral fragment, and subcutaneous edema at the medial 
aspect of the joint.  At follow-up in September 2003 the 
physician noted that the MRI was consistent with a meniscal 
tear, but that the symptoms and examination were not.  There 
was good range of motion in the right knee, with no effusion.  
The knee was tender to palpation medially.  

The right knee was again evaluated at VA examination in 
January 2005.  The veteran described intermittent daily pain.  
Examination of the right knee revealed range of motion from 0 
to 110 degrees, which did not change with repetitive motion.  
There was mild pain to palpation over both the medial and 
lateral joint line, but no ligamentous instability could be 
appreciated.  X-ray revealed bilateral tricompartmental 
osteoarthritis.  The diagnosis in regard to the right knee 
was degenerative joint disease.  

At the July 2007 Travel Board hearing the veteran reported 
full range of motion in the right knee, but stated that the 
knee popped.  He added that he was trying to take less pain 
medication since the most recent VA examination in January 
2005.    




Analysis

The veteran's right knee disability is evaluated as 10 
percent disabling under Diagnostic Code 5010-5260.  
Diagnostic Code 5010 evaluates arthritis due to trauma and 
states that such arthritis should be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

As such, the veteran's right knee disability has been 
evaluated under Diagnostic Code 5260 on the basis of 
limitation of flexion of the leg.  This diagnostic code 
provides evaluations of 10, 20, and 30 percent for flexion 
limited to 45, 30, and 15 degrees, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

The medical evidence of record demonstrates that the greatest 
limitation in range of motion was at the January 2005 VA 
examination, when the veteran had flexion to 110 degrees.  
Thus, entitlement to an evaluation in excess of 10 percent 
based on limitation of flexion is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.   

In terms of functional assessment, the January 2005 VA 
examiner noted that range of motion did not change with 
repetitive motion.  Accordingly, a higher evaluation is not 
warranted on the basis of functional impairment.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

An evaluation in excess of 10 percent is available under 
Diagnostic Code 5261, evaluating limitation of extension.  A 
higher evaluation under this diagnostic code requires 
extension limited to 15 degrees.  However, the medical 
evidence has consistently revealed full extension in the 
right knee.  Thus, the evidence does not demonstrate 
extension limited to 15 degrees as required for a higher 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The Board has considered entitlement to separate ratings for 
limitation of flexion and extension under Diagnostic Codes 
5260 and 5261, however, separate evaluations are not 
warranted as all range of motion testing has revealed full 
extension in the right knee.   See VAOPGCPREC 9-2004.  

An evaluation in excess of 10 percent is available under 
Diagnostic Code 5256, for ankylosis of the knee.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet 
App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  The veteran has 
significant motion in his right knee, and thus, ankylosis has 
not been shown.  Thus, a higher evaluation under this 
diagnostic code is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.   

Evaluations in excess of 10 percent are also available under 
the diagnostic codes evaluating recurrent subluxation or 
lateral instability of the knee, dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, malunion of the tibia and fibula 
with moderate knee or ankle disability, or nonunion of the 
tibia and fibula with loose motion requiring a brace.  
However, the medical evidence has consistently described the 
right knee as stable, and there has been no evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint or malunion or 
nonunion of the tibia and fibula.  Therefore, a higher 
evaluation under these diagnostic codes is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5262.  

Hence, the medical evidence does not demonstrate that the 
veteran's right knee disability warrants an evaluation in 
excess of 10 percent under the rating criteria.  38 C.F.R. 
§ 4.7.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
10 percent evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection, April 10, 1997.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran reported at the Travel Board hearing that he had 
used the bulk of his sick leave because of health conditions, 
however, he has maintained employment, thus, marked 
interference with employment has not been shown.  
Additionally, the veteran's right knee disability has not 
required any, let alone frequent, periods of hospitalization 
since the grant of service connection.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
initial evaluation in excess of 10 percent for the right knee 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Left Leg and Knee

As noted above, the veteran's entire history is reviewed when 
making disability evaluations.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995); 38 C.F.R. § 4.1 (2007).  However, 
in the case of an increased rating claim, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The veteran's service connected injury to the left leg and 
knee is also evaluated under Diagnostic Code 5010-5260.  

At VA examination in April 1998 the veteran gave a history of 
being struck by a vehicle in service, causing severe injury 
to the left knee.  He reported undergoing 13 separate 
surgeries following this injury.  He reported frequent 
instability and said that his knee frequently locked.  He 
described severe limitation of flexion and stated that he was 
unable to walk without the use of a cane and severe pain with 
limitation in any walking.  On examination there was severe 
deformity with bony abnormalities and large scar.  There was 
severe limitation of motion with range of motion from 0 to 30 
degrees actively and passively.  There was pain over the 
anterior aspect of the knee, but no swelling.  The impression 
was severe left knee post-traumatic arthritis with severe 
limitation in motion, due to decreased range of motion and 
pain.  

At VA examination in March 2000 the veteran was using a full 
leg brace and complained of limited range of motion and 
constant pain in the left knee, aggravated by weightbearing.  
On examination there was no anterior subluxation or effusion.  
Range of motion testing revealed that pain began at 20 
degrees and flexion was to 45 degrees with pain.  X-ray of 
the left knee revealed old post-traumatic and postsurgical 
changes with arthritic changes.  

Records of VA treatment from May 1996 to July 2007 reflect 
ongoing complaints regarding and treatment for the left knee.  
In May 2003 the veteran reported no pain in the knee and 
range of motion was from 15 to 80 degrees.  At treatment in 
September 2003 the veteran complained of severe left knee 
pain.  Range of motion was from 15 to 95 degrees.  The knee 
was stable with tenderness to palpation diffusely.  The 
impression in regard to the left knee was severe degenerative 
joint disease.  

At VA examination in January 2005 the veteran described 
constant daily pain and reported that he wore a left knee 
brace.  He reported that his left knee pain was made worse by 
ambulation and cold and damp weather.  Range of motion of the 
left knee was 10 degrees to 70 degrees, and did not change 
with repetitive motion.  The examiner could not appreciate 
ligamentous instability.  The diagnosis in regard to the left 
knee was degenerative joint disease.  

The most recent record of VA treatment, from July 2007, 
revealed range of motion from 5 to 70 degrees, with crepitus, 
and noted that the left knee was stable to varus and valgus 
testing.  The skin graft of the medial aspect of the knee and 
medial aspect of the proximal tibia was described as well-
healed.  

At the Travel Board hearing the veteran described pain in the 
knee.  The veteran reported that his left leg could not bend, 
however, he was able to walk with a limp.  As mentioned 
above, the veteran reported that he was trying to take less 
pain medication than in 2005.  

Analysis

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The most recent evidence consists of the January 2005 VA 
examination report and the July 2007 VA treatment record.  
These pieces of evidence reveal extension limited to no more 
than 10 degrees and flexion limited to 70 degrees.  

The veteran's left leg and knee disability is evaluated under 
Diagnostic Code 5260 on the basis of limitation of flexion of 
the leg.  As discussed above, this diagnostic code provides a 
20 percent evaluation for flexion limited to 30 degrees and a 
30 percent evaluation for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Even considering the DeLuca factors, the veteran has not had 
the equivalent of flexion limited to 15 degrees as required 
for a higher evaluation under Diagnostic Code 5260.  In this 
regard, the medical evidence since May 2003 reflects 
limitation of flexion to no less than 70 degrees.  
Furthermore, on VA examination in January 2005 range of 
motion was not additionally limited by repetitive motion.  
Thus, entitlement to an evaluation in excess of 20 percent on 
the basis of functional impairment is not warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260.  

An evaluation in excess of 20 percent is available under 
Diagnostic Code 5261, for limitation of extension of the leg.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  While the recent 
medical evidence demonstrates extension limited to 10 
degrees, an evaluation in excess of 20 percent requires 
extension limited to 20 degrees.  Thus, even considering the 
veteran's complaints of pain, the medical evidence does not 
demonstrate limitation of extension more nearly approximating 
limitation to 20 degrees as required for an increased 
evaluation.  

The Board has considered entitlement to separate evaluations 
for limitation of flexion and extension, however, the recent 
medical evidence does not reveal limitation of flexion to 60 
degrees as required for a noncompensable evaluation. See 
VAOPGCPREC 9-2004.  Considering the veteran's complaints of 
pain, however, a 10 percent evaluation would be warranted for 
painful arthritis based on noncompensable limitation of 
flexion.  See 38 C.F.R. § 4.59, VAOPGCPREC 9-98 (1998).  

The recent medical evidence does demonstrate extension 
limited to 10 degrees as required for a compensable 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
However, were two separate 10 percent evaluations to be 
assigned based on current limitation of flexion and 
extension, the combined evaluation would still be only 20 
percent.  38 C.F.R. § 4.25.  As such, an increased evaluation 
for the overall left leg and knee disability based on 
separate evaluation of limitation of flexion and extension is 
not warranted.  

The recent medical evidence does not demonstrate ankylosis, 
recurrent subluxation or instability, or malunion or nonunion 
of the tibia and fibula as required for evaluations in excess 
of 20 percent.  Therefore, a higher evaluation under the 
diagnostic codes evaluating these disabilities is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
5262.  

The Board has considered a separate evaluation for the left 
knee scar described at VA examination in April 1998.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, as 
this scar has not been described as painful, and has not been 
found to be unstable, poorly nourished with repeated 
ulceration, exceed 144 square inches, or to be deep or cause 
limited motion and exceed 6 square inches, a separate 
compensable evaluation is not warranted.  38 C.F.R. § 4.118 
(2002 & 2007).  

Hence, the medical evidence does not demonstrate that the 
left leg and knee disability warrants an evaluation in excess 
of 20 percent under the rating criteria.  38 C.F.R. § 4.7.  

As discussed above, the veteran has maintained employment.  
Thus, marked interference with employment has not been shown.  
Additionally, the left leg and knee disability has not 
required any, let alone frequent, periods of hospitalization 
since the grant of service connection.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 20 percent for a left leg and knee 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for diarrhea, as secondary 
to medication used to treat a service connected skin 
condition, is granted.  

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability is denied.  

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling, is 
denied.  

REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

VA treatment records reflect current findings of bilateral 
hammertoes and urinary problems.  At the Travel Board hearing 
the veteran reported a continuity of symptomatology of 
hammertoes since service and of urinary problems since taking 
medication for his service connected skin condition.  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

VA examinations are needed so that a medical professional can 
review the record and provide a competent opinion as to 
whether or not the veteran has current bilateral hammertoes 
which are etiologically related to service and whether the 
veteran has a current urinary condition which is 
etiologically related to service or medication used to treat 
the veteran's service connected skin condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examination to determine the etiology of 
his claimed bilateral hammertoes.  

The claims folder should be made 
available to the examiner for review 
prior to the examination(s) and the 
examiner is requested to acknowledge such 
review in the examination report or in an 
addendum.

The examiner should provide an opinion as 
to whether the veteran has bilateral 
hammertoes and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that such disability 
was incurred in, or aggravated by, 
service.  The examiner should offer a 
rationale for all opinions.  

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current urinary condition.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should provide an opinion as 
to whether the veteran has any current 
urinary condition and, if so, if it is at 
least as likely as not (a 50 percent 
probability or more) that such disorder 
is etiologically related to service or to 
the veteran's service connected skin 
condition.
  
3.  If any claim remains denied, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


